TAYLOR, Presiding Judge.
The appellant, Bruce Wayne Williams, appeals from the summary denial of his Rule 20, A.R.Crim.P.Temp., petition. The appellant alleged in his petition that his trial counsel was ineffective. The State of Alabama has asked this court to remand this case to the Circuit Court for Jefferson County because that court made no findings of fact as required by Rule 20.9(d).
After reviewing the record, we are in agreement with the state. This case is remanded to the Circuit Court for Jefferson County so that the trial court can make “written findings of fact relating to each material issue of fact presented.” See Rule 20.9(d).
REMANDED WITH DIRECTIONS.
All the Judges concur.